Citation Nr: 1618776	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-39 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) for the periods prior to July 25, 2011, and since December 1, 2012.   


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1987.

This matter is on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

The Veteran was scheduled to testify before a Veterans Law Judge, but later requested that his hearing be withdrawn.  Nevertheless, VA's duty to provide him with a hearing have been met. § 38 C.F.R. § 20.700 (2015).  

This appeal was remanded by the Board in November 2015 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

For the period since April 11, 2011, the Veteran is unemployable due to his service-connected bilateral knee disability, and his remaining service-connected disabilities combine to a separate 60 percent rating.  


CONCLUSION OF LAW

The criteria for special monthly compensation under 38 U.S.C.A. § 1114(s) for the period since April 11, 2011, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.350 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran is already in receipt of a 100 percent disability rating, the primary way any additional monetary benefits may be awarded is when the Veteran's disability picture also warrants special monthly compensation (SMC), which are awarded based on the specific nature of some service-connected disabilities.  As is relevant here, SMC may be warranted under 38 U.S.C.A.1114(s) if the Veteran:

* Has a single service-connected disability rated at 100 percent; and 
* Has an additional disability or disabilities independently ratable at 60 percent, separated and distinct from the 100 percent service-connected disability. 

See also 38 C.F.R. § 3.350(i) (2015).  

When a veteran is in receipt of a total disability rating based on unemployability (TDIU), this satisfies the requirement of a "single service-connected disability rated at 100 percent."  Therefore, if the evidence establishes that the Veteran is unemployable due to a certain specific disability, and the combined disability rating of his remaining service-connected disabilities is 60 percent or more, he would eligible for SMC under this section.  See Bradley v. Peake, 22 Vet. App. 280, 291 (2008); see also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).

Here, the Veteran has been in receipt of TDIU for the entire period on appeal.  His service-connected disabilities include a back disability (with a 20 percent rating prior to February 22, 2013, and a 40 percent rating since that date), a bilateral knee disability (30 percent for each knee for the relevant periods on appeal), as well as hypertension and angioedema (both 10 percent).  In later rating decisions in May and September 2013, he was granted additional disability ratings for neuropathy in the lower extremities (10 and 20 percent in the right and left lower extremities, respectively).  

Based on the evidence of record, SMC is warranted for the period since April 11, 2011.  First, while the Board has previously determined that TDIU was warranted based on the impact of the Veteran's service-connected disabilities, a closer review of the evidence shows that TDIU is warranted primarily due to his bilateral knee disability.  Specifically, at a September 2015 VA examination, the examiner stated that, given the Veteran's improved conditioning and lack of significant complaints of severe pain or immobility, the Veteran was able to perform sedentary work "if conditions other than his knee conditions were considered in isolation."  

This is substantially consistent with the Veteran's own assertions.  For example, at a VA examination in February 2013, he stated that he stopped working substantially due to his knee symptoms, and openly admitted that his back symptoms would not have prevented him from performing sedentary work.  Therefore, the Board concludes that, for SMC purposes, the Veteran can be said to be unemployable solely due to his bilateral knee disability. 

Next, after the Veteran was granted separate ratings for neurological symptoms in the lower extremities, effective April 11, 2011, he met the requirement of 38 U.S.C.A. § 1114(s), as his remaining disabilities combined to 60 percent.  Specifically, when applying the bilateral factor to the neuropathy in the lower extremities under 38 C.F.R. § 4.26 (2015) (2.8 percent), the Veteran's combined disability rating under 38 C.F.R. § 4.25 is 56 percent which, for benefits purposes, is rounded up to 60 percent.  However, since the separate rating based on neurological symptomatology was no in effect prior to April 11, 2011, the combined rating for his service-connected disabilities, other than his bilateral knee disabilities, is not met. 

Therefore, since both criteria in 38 U.S.C.A. § 11114(s) are met since April 11, 2011, SMC is warranted since this date.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

SMC under 38 U.S.C.A. § 1114(s) for the period since from April 11, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


